[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                             No. 08-15925                  ELEVENTH CIRCUIT
                                                               JUNE 5, 2009
                         Non-Argument Calendar
                                                            THOMAS K. KAHN
                       ________________________
                                                                 CLERK

                         Agency No. A097-186-575

SILVINA BEATRIZ AVELLANEDA,


                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (June 5, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:
      Silvina Beatriz Avellaneda, a native and citizen of Argentina, through

counsel, petitions this Court for review of the Board of Immigration Appeals’s

(“BIA”) order denying her motion to reconsider the denial of a prior motion to

reconsider the denial of a motion to reopen her removal proceedings. For the

reasons set forth below, we deny the petition.

                                          I.

      In January 2003, Avellaneda filed an application for asylum, withholding of

removal under the Immigration and Nationality Act (“INA”), and protection under

the United Nations Convention Against Torture and Other Cruel, Inhuman, or

Degrading Treatment or Punishment, asserting that she had been persecuted on

account of her political opinion. The Department of Homeland Security

subsequently served Avellaneda with a notice to appear, charging her with

removability for remaining in the United States longer than permitted, pursuant to

INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B).

      After holding both an initial hearing and a removal hearing, an immigration

judge entered an oral decision denying Avellaneda’s application and ordering her

removed to Argentina. Acting pro se, Avellaneda appealed that decision, and the

BIA affirmed in an order dated November 27, 2006. Avellaneda did not petition

this Court for review of the BIA’s order. Instead, in September 2007, she filed a

pro se motion to reopen, which the BIA denied in an order dated December 6,
                                          2
2007. Avellaneda did not petition this Court for review of that order.

      In January 2008, Avellaneda filed a pro se motion for reconsideration of the

BIA’s order denying her motion to reopen, and the BIA denied that motion in an

order dated April 29, 2008. Avellaneda did not petition this Court for review of

the April 29 order, but instead filed a pro se motion for reconsideration of that

order. On September 24, 2008, the BIA denied the motion because, in addition to

not identifying any error in its April 29 decision, it found that Avellaneda was

barred under 8 C.F.R. § 1003.2(b)(2) from filing a motion to reconsider the denial

of a previous motion to reconsider. Avellaneda then filed a petition for review of

the BIA’s September 24 order.

                                          II.

      We have jurisdiction to review only the BIA’s September 24 order denying

Avellaneda’s second motion for reconsideration, as she did not file a petition for

review from any other order. Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3

(11th Cir. 2005). “We review the BIA’s denial of a motion to reconsider for abuse

of discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007)

(quotation omitted).

                                         III.

      In this case, the BIA correctly found that Avellaneda’s second

reconsideration motion was barred by 8 C.F.R. § 1003.2(b)(2). That regulation
                                           3
provides in pertinent part: “A party may file only one motion to reconsider any

given decision and may not seek reconsideration of a decision denying a previous

motion to reconsider.” 8 C.F.R. § 1003.2(b)(2) (emphasis added). Thus, the plain

language of the regulation expressly prohibited Avellaneda from filing a motion to

reconsider the denial of her first reconsideration motion.

       We note that our decision in Calle addressed a different scenario, involving

the first, rather than the second, clause of the above provision in § 1003.2(b)(2). In

that case, the petitioner’s first reconsideration motion was taken from the BIA’s

affirmance of the IJ’s final order of removal, but her second reconsideration was

taken from the BIA’s denial of a subsequent motion to reopen. Calle, 504 F.3d

at 1327. We concluded that the petitioner’s second reconsideration motion was not

numerically barred because § 1003.2(b)(2) permitted her to file one motion for

reconsideration from each decision issued by the BIA. Id. at 1328-29. Calle is

distinguishable because, unlike the petitioner in that case, Avellaneda did not seek

reconsideration of a subsequent, intervening BIA decision. Instead, her second

reconsideration motion sought review of the denial of her first reconsideration

motion, which is squarely prohibited by § 1003.2(b)(2). Thus, the BIA correctly

found her motion to be barred by § 1003.2(b)(2) and, for this reason, did not abuse

its discretion.



                                           4
      With respect to Avellaneda’s contention that the BIA was permitted to

disregard § 1003.2(b)(2) by exercising its sua sponte authority to reopen, we have

recently held that the BIA’s failure to do so is not subject to review. Lenis v. U.S.

Att’y Gen., 525 F.3d 1291, 1292-94 (11th Cir. 2008). In addition, as the

government points out, Avellaneda’s emphasis on her pro se status below is

unavailing because it well-established that pro se litigants are not exempt from

general procedural rules like the one contained in § 1003.2(b)(2). See Albra v.

Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). Finally, we lack jurisdiction to

consider the remainder of Avellaneda’s arguments on appeal, as they relate only to

the underlying removal proceedings and her motion to reopen. Accordingly, we

deny her petition.

      PETITION DENIED.




                                           5